DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the amendments and response dated 02/11/2021. Claims 1-4, 8-9, and 11-14 are presented for examination.

Response to Arguments
2.	Applicant’s arguments, see pages 25-29 of the response filed on 2/11/21, with respect to the 35 USC 112(b) and 103(a) rejections of claims 1-10 have been fully considered and are persuasive.  The rejections of these claims have been withdrawn. 

Allowable Subject Matter
3.    Claims 1-4, 8-9, and 11-14, after further search and considerations, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for Allowance
4.    The following is an examiner’s statement of reasons for allowance:
The best prior art of record, Van De Kerkof (WO 2016/074999), discloses using the mapping function to output a copy of the at least one luminance mapping function in case no secondary image colors are mixed with the input image by means of a video processing system that outputs the luminance mapping function which is specified by the input metadata in signal 55 which the image processing apparatus receives. The 
Mertens (WO 2017/089146) discloses a combination determination apparatus 903 adapted to mix two camera feeds and to output a combined metadata containing color transformation functions (or mapping functions) corresponding to the two video signals. See fig. 9 and page 81, lines 1 -26.
However, neither Van De Kerkof or Mertens, nor the combination thereof, discloses methods and apparatuses for handling pixel colors which need to be adjusted in luminance from an original coding of a HDR image to an optimalization of that image for presentation on a display with a dynamic range, in particular a display peak brightness PB D, which is different from the peak brightness a.k.a. maximum luminance present in the coded HDR image (PB_C).
With respect to an example claim, claim 1 explicitly discloses provide a luminance function selection circuit arranged to selectively output to a metadata output a selected one of: a first type of output metadata representing the at least one luminance mapping function in case no secondary image colors are mixed with the input image, and is arranged to output in the output a second type of output metadata representing a predetermined luminance mapping function for the output image, in case the output image is not identical to the input image because some pixel colors of the 
Additionally, the features of the explicitly claimed limitations of claim 1 and similar limitations of other independent claims of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited/argued are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole makes the above limitations determine allowability. Accordingly, the limitations of claims 1-4, 8-9, and 11-14 are allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571 -272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/
Primary Examiner, Art Unit 2612
04/14/2021